         Case 8-20-72041-reg            Doc 16-5   Filed 06/04/20   Entered 06/04/20 18:45:35




Rehabilitation budget

Plumbing                $   15,000.00
Electricity             $   10,000.00
Kitchen                 $    5,000.00
Bathrooms               $    5,000.00
Painting                $    5,000.00
Landscape               $    5,000.00
Boiler                  $    3,500.00
Roofing                 $    6,000.00
Permitting              $    5,000.00
Architect               $    5,000.00
Interest Reserve        $   15,000.00

Total budget            $ 79,500.00
